Order filed December 6, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00208-CV
                                    ____________

                           GAIL G. WOOD, Appellant

                                          V.

                  WILLIAM DIMITRIOUS WOOD, Appellee


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-52199

                                     ORDER

      Appellant’s brief was due November 26, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 3, 2019,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM